Pettit, C. J.
—The only question in this case is, whether a devise in these words will vest a title in the board of commissioners, or in the county, for the property: “I give and bequeath unto the board of commissioners of Kosciusko county, to be appropriated by the board of commissioners, and their successors in office, for the useof Kosciusko county forever.” These -are not the very words- of the will, but it is agreed this is their purport and intent, and that they are to be so taken and understood as their proper meaning.
Whether the county or board of commissioners is named, is all the same thing in law, for the one is the other for all legal or practicable purposes.
Any person or corporation who can hold land in this State may take by devise. 2 G. & H, 551, sec. I.
*214The board of commissioners is a corporation, and lias all the rights of other corporations, i G. & H. 248, sec. 5-
We hold that the bequest vested in the county of Kosciusko, to be managed by the board of commissioners, or such other body or persons as the general assembly has or may provide to take the place of the board of commissioners, a fee simple and absolute title in the lands thus bequeathed. The laws of Ohio and our own are substantially the same, and the case of Carder v. The Board of Commissioners of Fayette County, 16 Ohio St. 353, is fully, directly, and conclusively in point. All wishing further information on this question are referred to that case, which we fully approve.
The judgment is affirmed, at the costs of the appellants.